In this appeal from a judgment for the plaintiff in a divorce action, the sole attack of the defendant is upon the finding and the conclusions of the trial court drawn therefrom. The defendant seeks to have his draft finding substituted for the finding. The draft finding, with few exceptions, depends for its support as to material facts upon the defendant's own testimony, the only evidence offered by him, which the trial court apparently did not find worthy of belief. We add to the finding, however, the admitted fact that the plaintiff continued to live in the same house with the defendant after this action was commenced, to the time of trial, although in separate rooms, and that during this period they did not live as man and wife, their *Page 659 
relations were strained and unpleasant and the plaintiff asked the defendant to leave the house, which he refused to do.
The parties were married June 30, 1937. The action was returned to court in September, 1946. Between these dates the plaintiff had borne four children. She had chronic asthma which pregnancy aggravated and which in addition brought about a sciatic condition. The defendant accused her of shamming and now claims he did not know of her ill health. If true, it is not important. His treatment was such as the court might well have found a woman even in good health would not be bound to endure. He drank to excess, assaulted and abused his wife on numerous occasions, put her out of the house, threatened her life and humiliated her in the presence of others. The fact, without more, that the parties continued to live in the same house pending the decision of the divorce action is not conclusive but would at most afford the basis for an inference that the defendant was not guilty of intolerable cruelty. See Steinmann v. Steinmann, 121 Conn. 498,502, 186 A. 501. We cannot hold unreasonable the conclusion of the trial court that the plaintiff had established a sufficient cause for judgment in her favor.
  There is no error.